            Case 1:20-cv-00966-EGS Document 11 Filed 07/02/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                       )
 STEFANIA MAURIZI,                                     )
                                                       )
                  Plaintiff,                           )
                                                       )
           v.                                          )        Civil Action No. 20-0966 (EGS)
                                                       )
 U.S. DEPARTMENT OF STATE,                             )
                                                       )
                  Defendant.                           )
                                                       )

                                     JOINT STATUS REPORT

          Pursuant to the Court’s June 2, 2020, Minute Order, the parties, Plaintiff Stefania Maurizi

(“Plaintiff”) and Defendant U.S. Department of State (“State”), submit the following joint status

report.

          On February 7, 2018, Plaintiff submitted to State a Freedom of Information Act (“FOIA”)

request seeking “a copy of the emails, cables, reports, memos from the 1st of July 2010 to the 1st

of July 2012 concerning Mr[.] Julian Assange, the founder of WikiLeaks.” The time period of

Plaintiff’s request was “from 07/01/2010 to 07/01/2012.”

          Since the parties’ last report, State reports that it has completed searching its unclassified

system. That search yielded approximately 320 potentially responsive unclassified records as well

as additional potentially responsive unclassified retired records. These retired records will require

time and onsite personnel to retrieve. State proposes an initial release of responsive materials by

August 3, 2020, which State believes is a reasonable production schedule consistent with standard

practice in FOIA litigation. Plaintiff proposes an initial release of responsive materials by July 16,

2020, which she believes is a reasonable production schedule given that her FOIA request has now

been pending for two-and-a-half years.
         Case 1:20-cv-00966-EGS Document 11 Filed 07/02/20 Page 2 of 2




       State further reports that circumstances related to its inability to search the classified system

remain unchanged at this time.

       State proposes that the parties file another joint status report by August 6, 2020. State is

continuing to maximize telework and, as previously noted, this case is being processed remotely.

Changes in staffing patterns may make it difficult for internal departmental components and other

components of the Executive Branch to respond to consultations in a timely manner. State

therefore believes that its proposed release and status report dates are reasonable given current

conditions and the number of records involved, and consistent with standard practice. Plaintiff

proposes that the parties file another joint status report by July 21, 2020, to address the initial

production of documents, and, if necessary, the rate at which additional responsive documents (not

part of the initial production) must be produced.

 Dated: July 2, 2020                              Respectfully submitted,

 /s/ Alia L. Smith                                MICHAEL R. SHERWIN
 Alia L. Smith, D.C. Bar #992629                  Acting United States Attorney
 BALLARD SPAHR LLP
 1909 K Street, N.W., 12th Floor                  DANIEL F. VAN HORN, D.C. Bar #924092
 Washington, DC 20006                             Chief, Civil Division
 (202) 661-2200
 smithalia@ballardspahr.com                  By: /s/ Robert A. Caplen
                                                 ROBERT A. CAPLEN, D.C. Bar #501480
 Kristel Tupja, D.C. Bar #888324914              Assistant United States Attorney
 BALLARD SPAHR LLP                               555 4th Street, N.W.
 1735 Market Street, 51st Floor                  Washington, DC 20530
 Philadelphia, PA 19103                          (202) 252-2523
 (215) 864-8318                                  robert.caplen@usdoj.gov
 tupjak@ballardspahr.com
                                                  Counsel for Defendant
 Counsel for Plaintiff




                                                    2
